Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-20 are pending and rejected. Claim 2 is withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 9/16/2022 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022. It is noted that claim 20 is not withdrawn because it is also drawn to Species B because it includes the option for an ALD process.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310 in Fig. 2. Paragraph 0022 of the instant specification indicates that a suitable metal precursor 210 is provided, such that 310 is understood to be a typo for 210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huotari, US 2020/0176246 A1.
Regarding claims 1 and 12, Huotari teaches a method of forming a photoresist layer over a substrate in a vacuum chamber (a method for forming a UV radiation responsive metal-oxide containing film where regions of the film have a first etch rate after UV irradiation and regions of the film not irradiated with UV radiation have a second etch rate different from the first etch rate so that the film may be developed to form a mask without the need for a polymer resist, abstract, 0033, and Fig. 4a-d, such that the film acts as a photoresist, and where the film is formed in a reaction chamber at a pressure in the range of less than 100 Torr, or less than 10 Torr, or less than 1 Torr, etc. where Ton is understood to be Torr as indicated later on in the sentence, and where purging is aided by a vacuum pump, indicating that the process is done in a vacuum chamber due to the pressure and presence of the vacuum pump, 0038, 0041, 0047, 0050, 0061, 0103, and 0107) comprising: 
initiating a deposition cycle (where deposition is done by a cyclical deposition process such as ALD, 0041, 0045, 0049, 0103, Fig. 2, and Fig. 6), wherein the deposition cycle comprises: 
providing a metal precursor vapor into the vacuum chamber, wherein the metal precursor vapor absorbs to a surface over the substrate (where the substrate, located in the chamber, is contacted with a first vapor phase reactant comprising a metal component, 0046, 0051, 0103, 0104, Fig. 2 and Fig. 6, where the precursors chemisorb to the surface form and absorbed layer, 0023, 0048, indicating that they absorb over the surface of the substrate); 
purging the vacuum chamber (0061, 0107, Fig. 2 and Fig. 6); 
providing an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor absorbed to the surface over the substrate and the oxidant vapor results in the formation of the photoresist layer over the surface of the substrate, wherein the photoresist layer is a metal oxo containing material (providing a second vapor phase reactant comprising an oxygen containing precursor such as water, ozone, etc. to form the metal oxide-containing film such that the oxygen containing precursor will act as an oxidant to react with the metal precursor and form the film, 0048-0050, 0062-0063 and Fig. 2, where the film contains metal oxide to provide a metal oxo containing material and acts as a photoresist, i.e. UV exposed portions are developed to form a pattern, abstract and 0033); and 
purging the vacuum chamber (0065).
Regarding claim 3, Huotari teaches the limitations of instant claim 1. They further teach that a pulse of the metal precursor vapor is provided to the vacuum chamber, and a pulse of the oxidant vapor is provided to the vacuum chamber after the pulse of the metal precursor vapor (0048, 0051, 0060-0062, 0064, and Fig. 2).
Regarding claims 4 and 13, Huotari teaches the limitations of instant claims 3 and 12. They further teach repeating the alternating pulses of the metal precursor vapor and the oxidant vapor, i.e. the deposition cycle (0066 and Fig. 2).
Regarding claim 6, Huotari teaches the limitations of instant claim 1. They further teach that the film, i.e. semiconductor structure 404, may be developed to remove either the irradiated portions or the non-irradiated portions (0099-0100 and Fig. 4a-d). They teach that removing select portions of the UV responsive metal oxide-containing film may comprise an etch process, such as a dry etch process (e.g., exposure to a plasma-based etchant) (0100). Therefore, during the development of the film, it will be treated with a plasma to remove a portion of the irradiated or unirradiated film. 
Regarding claims 8 and 17, Huotari teaches the limitations of instant claims 1 and 12. They further teach that the metal precursor vapor comprises indium (In), antimony(Sb), or aluminum (Al) (0052).
Regarding claims 14 and 15, Huotari teaches the limitations of instant claim 13. They further teach that the film, i.e. semiconductor structure 404, may be developed to remove either the irradiated portions or the non-irradiated portions (0099-0100 and Fig. 4a-d). They teach that removing select portions of the UV responsive metal oxide-containing film may comprise an etch process, such as a dry etch process (e.g., exposure to a plasma-based etchant) (0100). Therefore, during the development of the film, it will be treated with a plasma to remove a portion of the irradiated or unirradiated film such that the end of the deposition cycle, i.e. after repeating the deposition cycle the plurality of times, is considered to include treating the photoresist layer with a plasma 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari as applied to claims 1 and 12 above, and further in view of Meyers, US 2017/0102612 A1.
	Regarding claims 9-11 and 18, Huotari teaches the limitations of instant claims 1 and 12 as discussed in the 102(a)(1) rejection above. Huotari teaches two embodiments, one for depositing the metal oxide-containing film where the metal precursor includes a metal component, a hydrogen component, and a carbon component, and the metal containing precursor is reacted with an oxygen precursor such as water, ozone, hydrogen peroxide, molecular oxygen, etc. (0007 and 0063). The second embodiment forms a hybrid film that contains an inorganic component and an organic component which is formed by reacting a metal containing precursor which can include a hydrogen component and a carbon component or it can be a halide precursor (0101 and 0105). In forming the hybrid film, the metal precursor is reacted with an organic precursor that is formed from a C2-C10 hydrocarbon having at least two functional groups such as -OH or -NH2, where examples include ethylene glycol or ethylene diamine (0108-0109). They teach that in either embodiment the film includes carbon and hydrogen (0092 and 0115). Since they teach that the hybrid film can be formed so that it contains carbon and hydrogen, where the metal precursor can be a metal halide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the carbon and hydrogen in the film are provided by the organic precursor because such components are not present in a metal halide precursor. Therefore, Huotari teaches that the patternable films can include metal, carbon, hydrogen, and oxygen, where they suggest that the carbon and hydrogen in the films can be provided by the metal precursor or an organic reactant.
	They do not teach that the hybrid film is a metal oxo containing film and they do not teach that the organic precursor and the oxygen-containing precursor can be provided together.
	Meyers teaches a method for forming a radiation patternable coating comprising a metal oxo-hydroxo network with metal cations having organic ligands with metal carbon bonds and metal oxygen bonds by vapor deposition (0009). They teach inputting into a deposition chamber a first precursor vapor comprising a RnSnX4-n, where n=0, 1, or 2, R is a hydrocarbyl group, and X is a hydrolysable or oxidizable ligand and a second precursor vapor comprising an oxygen containing compound capable of hydrolyzing or oxidizing the first precursor vapor so as to form an organotin oxide hydroxide thin-film photoresist (0009, 0076, and 0080). They teach that the film can be deposited by CVD or ALD (0077). They teach that generally one or more metal-containing precursors are reacted with one or more small molecule gas phase-reagents such as water, hydrogen peroxide, ozone, oxygen, or CH3OH which serve as O and H sources for production of oxides and hydroxides (0077, note “on or more” is understood to be a typo for one or more). They teach using various RnSnX4-n sources where one or more vapor-phase precursor compounds with n=0 such as Sn(NMe2)4 can be reacted sequentially or concurrently with the organotin-containing precursors to alter the R:Sn ratio in the film and achieve the desirable patterning attributes (0080). Therefore, Meyers teaches that multiple metal precursors and second reactants such as oxygen reactants including organic molecules, i.e. CH3OH- can be provided in forming a metal oxo containing photoresist by ALD, where the resist includes organic ligands including carbon and where the metal precursors can be selected to change the R:metal component in the film and achieve the desired patterning.
	From the teachings of Huotari and Meyers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal oxo-containing photoresist film by reacting the metal precursor with a combination of oxygen-containing reactants and organic precursors such as ethylene glycol, i.e. the difunctional C2-C10 hydrocarbons having two -OH or -NH2 groups, because Huotari teaches forming patternable films having metal, carbon, hydrogen, and oxygen functionalities, where patternable films include organic and inorganic functionalities, organic groups can be included by reacting a metal precursor with an organic precursor, and oxygen groups can be provided by reacting with oxygen, water, ozone, etc., and Meyers indicates that metal precursors can be reacted with one or more second reactants such as water, oxygen, ozone, or an organic molecule such as methanol, where precursors can be mixed to provide the desired organic and metallic components to achieve desirable patterning attributes such that by mixing oxygen-containing and organic precursors in the ALD process to react with the metal precursor it will be expected to provide both oxygen and organic functionalities to the film to also optimize the R:metal functionalities and organic and inorganic components for desired patterning and to provide the desired and predictable result of forming a film including organic and inorganic species such as metal, oxygen, hydrogen, and carbon for forming the photoresist. Therefore, in the process of Huotari in view of Meyers, the oxidant vapor will comprise molecules with a carbon backbone between reactive groups at the ends of the carbon backbone, i.e. a C2 hydrocarbon having at least two -OH or -NH2 groups such as ethylene glycol (as taught by Huotari, 0109) and one or more of water, hydrogen peroxide, oxygen, N2O, NO2, i.e. the oxygen reactants taught by Huotari (0063). 

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huotari as applied to claims 1 and 12 above, and further in view of Fukazawa, US 9,343,297 B1.
Regarding claims 5 and 16, Huotari teaches the limitations of instant claims 1 and 12 as discussed in the USC 102(a)(1) rejection above. They further teach that the oxygen containing precursor may comprise an oxygen-based plasma generated by the excitation of an oxygen containing gas (0063). Since they teach depositing the films by ALD and they indicate the use of an oxygen plasma during deposition, the process is understood to be a PEALD process (0045, 0049, and 0063). 
They do not teach striking a plasma in the vacuum chamber during the step of providing oxygen plasma.
Fukazawa teaches a single-phase multi-element film constituted by at least four elements that is formed on a substrate by PEALD via one or more process cycles (abstract). They teach that the deposition cycle uses two or more precursors, where a post-deposition cycle comprises oxidizing, nitriding, and/or carbonizing the deposited layer (Col. 2, lines 7-19). They teach that the film is constituted by SiOCH, i.e. a metal, oxygen, carbon, and hydrogen (Col. 2, lines 7-19). They teach that a precursor is a gas chemisorbed onto a substrate and typically containing a metalloid or metal element which constitutes a main structure of a matrix of a film and the reactant gas for deposition is a gas reacting with the precursor chemisorbed on a substrate when the gas is excited to fix an atomic layer or monolayer on the substrate (Col. 3, lines 1-20). They teach that the precursor may be comprised of two or more precursors and a reactant gas may be comprised of two or more reactant gases (Col. 3, lines 1-20). They teach that the reactant gas for deposition contains hydrogen, nitrogen, carbon, and/or oxygen, and introduces such an element to the multi-element film (Col. 4, lines 56-64). They teach that carbon and oxygen can be introduced into the multi-element film from the precursor and reactant for deposition in step (i), and/or reactant for surface treatment in step (ii) (Col. 4, lines 56-64). They teach that in step (ii) carbon can be incorporated into the film by applying RF power to a hydrocarbon gas for carbonization, where the same reactants can be used for deposition and surface treatment (Col. 5, lines 43-56 and Col. 10, lines 43-67). They teach that oxygen can be included in the film by an oxygen plasma (Col. 5, lines 43-56). They provide an example flow process where a reactant for deposition flows continuously through the deposition cycle and is excited to plasma by RF energy (Fig. 3). They teach that a plasma for deposition may be generated in situ or remotely (Col. 11, lines 37-47). Therefore, Fukazawa teaches depositing a film including a metal or metalloid element, carbon, oxygen, and hydrogen by PEALD where oxygen and/or carbon are introduced to the film by applying an oxygen and/or hydrocarbon-containing plasma, where the plasma can be generated in situ.
From the teachings of Fukazawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Huotari to have generated the plasma in the vacuum chamber during the step of providing the oxidant vapor to the chamber because Huotari teaches using an oxygen plasma as the oxidant and depositing the film containing metal, carbon, oxygen, and hydrogen by PEALD and Fukazawa indicates that in depositing a film containing a metal or metalloid, carbon, oxygen, and hydrogen by PEALD, oxygen can be added to the film by a plasma generated in situ such that it will be expected to provide a suitable method of adding oxygen to the film via an oxygen plasma. Therefore, a plasma will be generated/struck in the vacuum chamber during the step of providing an oxidant vapor into the vacuum chamber during the deposition cycle.
Regarding claims 6, 7, 14, and 15, Huotari teaches the limitations of instant claims 1 and 13 as discussed in the USC 102(a)(1) rejection above. They further teach that the film includes carbon, hydrogen, oxygen, and the metal component (0092). They teach depositing the film by ALD, where a reactant can be an oxygen plasma (0045, 0049, and 0063), indicating that the process can be a PEALD process.
They do not teach flowing a hydrocarbon to the chamber during plasma assisted deposition.
As discussed above for claim 5, Fukazawa teaches incorporating carbon into a film containing a metal or metalloid, oxygen, carbon, and hydrogen by exposing the film to a hydrocarbon-containing plasma during deposition or as a surface treatment step. 
From the teachings of Fukazawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Huotari to have flowed a hydrocarbon to the chamber while applying plasma, i.e. during plasma assisted deposition so as to have incorporated carbon to the film because Huotari teaches that it is desirable for the film to include carbon and Fukazawa teaches that such a process is successful for incorporating carbon into a film containing a metalloid or metal, oxygen, carbon, and hydrogen such that it will be expected to provide the desired and predictable result of forming the film with the desired components. Therefore, the photoresist layer will be treated with a plasma during the carbon plasma step in the deposition cycle so as to also treat the layer after repeating the cycle a plurality of times. 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers, US 2017/0102612 A1 in view of Huotari, US 2020/0176246 A1.
	Regarding claim 19, Meyers teaches a method of forming a photoresist layer over a substrate in a vacuum chamber (depositing an organotin oxide hydroxide thin-film photoresist by CVD or ALD in a chamber, where the pressures are indicated as being 0.01 Torr to about 25 Torr, indicating that the chamber is a vacuum chamber, 0076, 0078, and 0082), comprising:
	providing a metal precursor vapor into the vacuum chamber, wherein the metal precursor comprises TDMASn (where precursors are provided to the chamber and the precursors include vapor-phase metal precursors such as Sn(NMe2)4, i.e. TDMASn, 0078 and 0080),
	providing an oxidant vapor into the vacuum chamber wherein a reaction between the metal precursor vapor and the oxidant vapor results in the formation of the photoresist layer on a surface of the substrate (where one or more small molecule gas-phase reagents such as water, hydrogen peroxide, ozone, oxygen, or methanol are reacted with the metal precursors to drive hydrolysis/oxidation for forming the photoresist on the substrate, 0076-0082, where since they drive oxidation they are oxidant vapors). They teach that the radiation patternable coating comprises a metal oxo-hydroxo network with metal cations having organic ligands with metal carbon bonds and metal oxygen bonds (0009), such that the film will comprise SnOC. 
	They do not teach reacting the tin precursor with ethylene glycol.
	As discussed above for claims 9-11 and 18, Meyers teaches mixing various metal precursors to achieve the desired R:Sn ratio and also reacting metal precursors with more than one small molecule gas phase reagents, including methanol, i.e. an organic molecule.
	As discussed above for claims 1, 9-11, and 18, Huotari teaches forming a hybrid film by reacting a metal precursor with an organic reactant, where they suggest that reacting with the organic reactant provides carbon and hydrogen to the film. They teach that the organic reactant may comprise saturated or non-saturated aliphatic or aromatic, cyclic or non-cyclic C2-C10 hydrocarbons functionalized with at least two functional groups such as -OH or -NH2, where an example is ethylene glycol (0109). 
	From the teachings of Meyers and Huotari, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Meyers to have reacted the organotin precursors with ethylene glycol for forming the resist because Meyers and Huotari teach including organic species in the film and Huotari suggests reacting a metal precursor with ethylene glycol for including an organic component such that it will be expected to provide the desired and predictable result of forming the organotin oxide hydroxide, i.e. SnOC, film as a suitable photoresist. 
	Regarding claim 20, Meyers in view of Huotari suggest the process of claim 19. Meyers further teaches that the film can be deposited by ALD or CVD (0078). Huotari also teaches that the films can be deposited by ALD or CVD (0045 and 0048).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/684329 (reference application, US PG-PUB 2022/0308453 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the copending application provide the same steps.
The copending application in claims 1 and 13 teach a method of forming a photoresist layer over a substrate in a vacuum chamber comprising providing a metal precursor vapor into the vacuum chamber, providing an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor vapor and the oxidant vapor results in a photoresist layer on a surface of the substrate, wherein the photoresist layer is a metal-oxo containing material. Therefore, claims 1 and 13 of the copending application provide the same steps of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/684329 (US PG-PUB 2022/0308453 A1) in view of Huotari, US 2020/0176246 A1. 
	Copending claim 13 teaches a method of forming a photoresist layer over a substrate in a vacuum chamber, comprising providing a metal precursor vapor into the vacuum chamber; providing an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor vapor and the oxidant vapor results in the atomic layer deposition (ALD) of a photoresist layer on a surface of the substrate, and wherein the photoresist layer is a metal-oxo containing material. 
	Copending claim 13 does not teach purging after the steps of providing the precursor and the oxidant. 
As discussed in the USC 102(a)(1) rejection above, Huotari teaches depositing a metal oxide-containing film that is patterned by exposure to light by a cyclical deposition process, where a pulse of a metal precursor is provided to a chamber, the chamber is purged, an oxygen-containing reactant is provided to the chamber, and the chamber is purged (abstract, 0033, 0051-0052, 0061-0063, and 0065). They teach that in ALD, purging steps may be utilized during each cycle to remove excess precursor from the chamber and/or remove excess reactant and/or reaction byproducts form the chamber (0023).
From the teachings of Huotari, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified copending claim 13 to have purged the chamber after the step of providing the precursor and the step of providing the oxidant because Huotari teaches that such steps are conventionally done during ALD such that it will provide a suitable reactor environment for the deposition. 

Claims 1, 3, 5, and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/574370 (reference application, US PG-PUB 2022/0262625 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the copending application provide the same steps.
The copending application in claim 1 teaches a method of forming a photoresist layer over a substrate in a vacuum chamber comprising providing a metal precursor vapor into the vacuum chamber, providing an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor vapor and the oxidant vapor results in a photoresist layer on a surface of the substrate, wherein the photoresist layer is a metal-oxo containing material. Therefore, claim 1 of the copending application provides the same steps of instant claim 1.
The features of instant claims 3, 5, and 8 are provided by copending claims 4, 7, and 11, respectively. 
Claim 12 of the copending application indicates that the oxidant comprises one or more of H2O, O2, N2O, NO, CO2, CO, ethylene glycol, alcohols, peroxides, and acids, which renders obvious the features of instant claims 9-11. Specifically, ethylene glycol comprises a carbon backbone with two -OH groups at the ends of the backbone such that supplying it with H2O, etc. will provide the features of instant claims 9-11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/574370 (US PG-PUB 2022/0262625 A1) in view of Huotari, US 2020/0176246 A1. 
	Claim 13 of the copending application teaches a method of forming a photoresist layer over a substrate in a vacuum chamber, comprising repeating a cycle a plurality of times, wherein the cycle comprises providing a first pulse of a metal precursor vapor into the vacuum chamber; and providing a second pulse of an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor vapor and the oxidant vapor results in the formation of the photoresist layer on a surface of the substrate, wherein the photoresist layer is a metal oxo containing material. Copending claim 16 teaches purging the chamber between the first and second pulses. Further, since the film is formed on the surface of the substrate, the precursors are understood to absorb to the surface.
	The copending claims do not teach purging the chamber after the oxidant pulse.
	As discussed in the USC 102(a)(1) rejection above, Huotari teaches depositing a metal oxide-containing film that is patterned by exposure to light by a cyclical deposition process, where a pulse of a metal precursor is provided to a chamber, the chamber is purged, an oxygen-containing reactant is provided to the chamber, and the chamber is purged (abstract, 0033, 0051-0052, 0061-0063, and 0065). 
	From the teachings of Huotari, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified copending claim 13 to have purged the chamber after the step of pulsing the oxidant vapor because Huotari indicates that such a step is conventionally provided in the cyclical deposition of a metal oxo containing film. Therefore, copending claim 13 in view of Huotari suggests the features of instant claims 12 and 13.
	Instant claims 14-18 are suggested by claims 17, 18, 7, 11, and 12 of the copending application in view of Huotari. It is noted that copending claim 7 provides striking (turning on) the plasma in the chamber during one or both deposition steps so as to provide striking a plasma in the chamber during the deposition cycle as required by instant claim 16. Further, copending claim 12 teaches using ethylene glycol as an oxidant which meets the requirements of instant claim 18.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 9-13, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/534287 (US PG-PUB 2022/0199406 A1) in view of Huotari, US 2020/0176246 A1. 
	Copending claim 1 teaches method of forming a metal-oxo photoresist on a substrate, comprising: repeating a deposition cycle, wherein each iteration of the deposition cycle comprises: a) flowing a metal precursor into a chamber comprising the substrate; and b) flowing an oxidant into the chamber, wherein the oxidant and the metal precursor react to form the metal-oxo photoresist. Copending claims 2 and 3 teaches purging between operation a) and operation b) and after operation b). Therefore, copending claims 1-3 provide all the features of instant claims 1 and 12-13, but they do not teach using a vacuum chamber.
	As discussed in the USC 102(a)(1) rejection above, Huotari teaches depositing a metal oxide-containing film that is patterned by exposure to light by a cyclical deposition process, where a pulse of a vapor phase metal precursor is provided to a chamber, the chamber is purged, a vapor phase oxygen-containing reactant is provided to the chamber, and the chamber is purged (abstract, 0033, 0051-0052, 0061-0063, and 0065). Huotari teaches that the pressure in the chamber is less than 100 Torr, or less than 1 Torr, or even less than 0.0001 Torr (0047), such that the deposition is done in a vacuum chamber.
	From the teachings of Huotari, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending claims to have provided/flowed a vapor phase metal precursor into a vacuum chamber containing the substrate and to have flowed a vapor phase oxidant into the vacuum chamber because Huotari teaches that low pressures are needed for such a deposition, where the precursors and reactants are provided in the vapor phase such that it will be expected to provide a suitable chamber and phase for the precursor and reactant for deposition. 
	The features of instant claims 9-11 and 18 are provided by copending claim 12, where copending claim 12 teaches using ethylene glycol which meets the requirements of claims 9, 10, and 18. The features of claim 15 are provided by copending claim 14. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-6, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/356304 (reference application, US PG-PUB 2022/0026807 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the copending application provide the same steps.
Copending claim 14 provides a method of forming a photoresist layer over a substrate in a vacuum chamber, comprising initiating a deposition cycle, wherein the deposition cycle comprises: providing a metal precursor vapor into the vacuum chamber, wherein the metal precursor vapor absorbs to a surface over the substrate; purging the vacuum chamber; providing an oxidant vapor into the vacuum chamber, wherein a reaction between the metal precursor absorbed to the surface over the substrate and the oxidant vapor results in the formation of the photoresist layer over the surface of the substrate, wherein the photoresist layer is a metal oxo containing material; and purging the vacuum chamber. Therefore, copending claim 14 provides the features of instant claims 1, 3, and 12.
Instant claims 4 and 13 are provided by copending claim 15. Instant claims 5 and 16 are provided by copending claim 16. Instant claims 6 and 14 are provided by copending claim 19 and instant claim 15 is provided by copending claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718